Title: To John Adams from Elisha Sylvester, Jr., 20 May 1802
From: Sylvester, Elisha, Jr.
To: Adams, John



Sir!
Greene May 20th 1802

I have taken liberty to call at your house in a friendly way Several times, and as I respected you as President of the united States, and liked the laws and administration, while you was in that office,—and as I was in much trouble and am yet, I occasionally travelled in your parts, to contrive some means of redress.—I have call’d on your Kinsman Revd Norton also, and suspect such visits are a mortification to your wives, if not to you. Women don’t love to see great, well men coming into their houses, visiting their elevated husbands, with little or no business. There is a kind of dignity & defference among people of Office, which (even in this republican government,) makes them afraid of strangers, who seem to have little or no business. Now, I must confess that I have been respectfully recd with by your family, and Mr Norton’s—but the reason of my mentioning these things is, that I would have you know that I am not afraid to be seen by any rank or order among my fellow Citizens,—that though I have had any Commission yet that I tho’t myself as well deserving one, as my neighbors.—
You have met with some trouble, insult & disappointment, yet I joyfully congratulate you on the reflection, that, after being rivaled, and seeing the systems contemned and pulled down which you and other friends to good government have done much to Support, you have fortitude and prudence to bear calumnies with calmness and patience. May we all learn by every means, to be wiser & better, and end our days in peace with God, & in forgiveness of enemies.—
I should not have written you this letter, but knowing I have a right to frank a letter one to you I thought it could be no offense—tho’ I am a poor man. I purpose to visit you when I come that way again, and hope for some good counsel in my difficulties which are of the worst kind—Domestic embarrassments.
So hoping you will put no bad constructions on my familiarity with you, but find me a peaceable honest man, I subscribe myself your humble Servt: no less than fellow Citizen,



            Elisha Sylvester.junior
            
            P.S. If I have given you a wrong title, it owing to my ignorance. ES.—
